Title: From George Washington to Thomas Jefferson, 30 March 1795
From: Washington, George
To: Jefferson, Thomas


        
          Dear Sir,
          Philadelphia 30th Mar. 1795
        
        A short time since I wrote to you, and hope the letter got safe to your hands. If this should reach them, it is intended to introduce Mr Strickland, of Yorkshire in England, to your civilities and attention—His merits, independent of the recommendation of Sir Jno. Sinclair, will entitle him to them.
        From Monticello, Mr Strickland intends crossing the ridge for Winchester; and to return to this city either by Frederick town, or through the Valley. With great truth & regard I am—Dear Sir Your Affectionate
        
          Go: Washington
        
      